        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT                         :                           3:20MJ315(TOF)
                                             :
                                             :       ss: Hartford March 27, 2020
                                             :
COUNTY OF HARTFORD                           :

                                          AFFIDAVIT

       I, Michael Caron, a Special Deputy United States Marshal, having been duly sworn, do

hereby state:

                                 I.     INTRODUCTION

       1.       I am a Detective with the Hartford Police Department (“HPD”) and have been

employed as a Hartford Police Officer since 2009. My responsibilities as a Hartford Police officer

include investigating and enforcing city and state criminal laws. I am also currently assigned to

the Northern Connecticut Violent Crimes Gang Task Force (hereafter the “NCVCGTF”), which is

a Federal Bureau of Investigation (FBI) sponsored task force consisting of law enforcement agents

from the FBI, and officers and detectives from the Hartford Police Department, East Hartford

Police Department, Connecticut Department of Correction and the Connecticut State Police. The

NCVCGTF task force is dedicated to combating violent crime and firearms and narcotics

violations in and affecting Hartford, Connecticut, and the surrounding areas. As a member of the

NCVCGTF, I have been duly deputized as a Special Deputy United States Marshal and FBI Task

Force Officer pursuant to 18 U.S.C. § 2510(7), which authorizes me to investigate violations of

federal criminal law.

       2.       I attended the Hartford Police Academy in Hartford, Connecticut, where I received

law enforcement training, to include firearms training, the execution of search and seizure

warrants, investigative techniques, and legal instruction, which covered Fourth Amendment

                                                 1
         Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 2 of 23



searches and seizures. I have written and executed search warrants that have resulted in the seizure

of illegal drugs and evidence of drug violations. I have executed seizure warrants that have

resulted in the seizure of assets acquired with drug proceeds and assets utilized to facilitate drug

activities.

        3.     During my career in law enforcement, I have participated in investigations

involving the illegal distribution of controlled substances, firearms and gang related acts of

violence to include homicides, shootings, robberies and home invasions. I have coordinated

controlled purchases of illegal drugs and firearms utilizing confidential sources and cooperating

witnesses. I have written and coordinated the execution of search and arrest warrants pertaining

to individuals involved in the distribution of illegal drugs, conducted electronic as well as physical

surveillance of individuals involved in illegal drug distribution, analyzed records documenting the

purchase and sale of illegal drugs, and provided testimony in Federal and State Grand Jury

proceedings. I have also interviewed admitted drug traffickers, drug users, gang members,

informants and cooperating defendants, as well as local, state and federal law enforcement officers,

regarding the manner in which drug distributors obtain, finance, store, manufacture, transport, and

distribute their illegal drugs. I have supervised the activities of informants and cooperating

witnesses who have provided information and assistance in the federal prosecution of drug

offenders.

        4.     I am one of the case agents who has directed the investigation that is the subject of

this Affidavit in conjunction with law enforcement agents and officers, and I am thoroughly

familiar with the information contained herein.

        5.     This Affidavit is submitted for the limited purposes of establishing probable cause

for the issuance of: a) a criminal complaint and arrest warrant for Anthony DONES, a.k.a. “Ant”



                                                  2
           Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 3 of 23



(“DONES”), with a date of birth of xx-xx-1981; b) a criminal complaint and arrest warrant for

Juan LAUREANO, a.k.a. “Pito” (“LAUREANO”), with a date of birth of xx-xx-1980; and c) a

search and seizure warrant for 17 Montrose Street, Hartford, Connecticut (hereafter the “Target

Premises”). Because this affidavit is submitted for these limited purposes, I have not included

each and every fact known to me regarding this investigation. Rather, I have set forth only those

facts that I believe are necessary to establish probable cause.

          6.    17 Montrose Street, Hartford, Connecticut is a single-family residence located on

the west side of Montrose Street between New Britain Avenue and Waterford Street. The

residence is primarily adorned of green siding with the numerals “17” affixed above the single car

garage.

          7.    As detailed herein, DONES had been distributing fentanyl in Hartford and uses the

Target Premises to process, package, store, and distribute fentanyl. The investigation has also

revealed that DONES resides at the Target Premises.

                          II. SUMMARY OF THE INVESTIGATION

          8.    In December 2019, a Federal Bureau of Investigation (“FBI”) Confidential Human

Source (hereafter “CHS”) began providing information to the investigators about DONES. The

CHS had not previously provided information to investigators but his/her information was

consistent with other information investigators had obtained about DONES. Moreover, the CHS’

information was corroborated by evidence obtained through his/her proactive cooperation, as

described herein. The FBI is paying the CHS for his cooperation.

          9.    The CHS stated that DONES is receiving either ounce or kilogram quantities of

fentanyl and using his residence at 17 Montrose Street Hartford, Connecticut to package and

distribute these narcotics to other “street level” dealers in the south end of the city.



                                                   3
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 4 of 23



       10.     The CHS informed the affiant that s/he has been inside the Target Premises in the

past, but only on a couple occasions. That during those times, DONES would have a “babysitter”

watch the CHS at all times. The CHS specified that DONES would have one of his “guys” watch

every move of the CHS, to include making sure the CHS was not taking pictures of anything in

the Target Premises. The CHS stated that DONES also has multiple security cameras located

around his house with the monitor on television screen in the basement.

       11.     During one of the times the CHS was inside the residence, s/he had observed

DONES in the basement of the Target Premises breaking off a portion of fentanyl from a “brick.”

The CHS stated that s/he believed the “brick” to be a kilogram of fentanyl on a table in the

basement. That DONES then broke off a smaller portion from the “brick” and began to “cut” it up

to distribute to “his crew.” The CHS stated that s/he observed individuals arrive and park in the

front of the Target Premises and that DONES or LAUREANO would bring fentanyl to these

individuals.

       12.     The CHS also informed the affiant that s/he had observed DONES in possession of

a pistol inside the Target Premises. The CHS stated DONES was waving the gun around as if he

was attempting to intimidate the CHS. DONES had also commented previously about possessing

multiple firearms.

       13.     The CHS also provided investigators with DONES wireless phone number, (860)

913-0689, which according to the CHS, DONES uses to conduct his illegal drug sales.

       14.     Hartford Police Officer Brian Herrmann had received consistent information from

a confidential informant (hereafter the “CI”) regarding DONES. The CI is a registered informant

with the Hartford Police Department and has previously provided information in that has led to

the arrests and seizure of firearms and narcotics. The CI informed Officer Herrmann that DONES



                                               4
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 5 of 23



was a high-level fentanyl dealer, that DONES used his residence of 17 Montrose Street (the Target

Premises) to distribute fentanyl, and that DONES would sell fentanyl only to a select group of

individuals who he trusted.

                     Controlled Narcotics Purchase on January 20, 2020

       15.     On January 20, 2020, the Affiant met with the CHS at a secure meeting location for

the purpose of having the CHS purchase narcotics from DONES. The CHS was searched and not

found to be in possession of any illegal contraband. At approximately 1:34 p.m., while in the

presence of the Affiant, the CHS called (860) 913-0689. This phone call was on “speaker mode”

and witnessed by investigators. A male, who CHS identified as DONES, answered the phone. The

CHS told DONES that s/he needed a “stack” (100 bags of heroin/fentanyl). DONES then

instructed the CHS to go to the same spot, which the CHS knew was Nepaug Street (two streets

east of the Target Premises) from past interactions with DONES.

       16.     At the secure location, the Affiant provided the CHS with $250 in FBI evidence

funds, along with recording and devices (audio/video) as well as an audio and GPS transmitting

device. At approximately 1:51 p.m., the CHS left the secure location in his/her vehicle, while

followed by investigators. At approximately 1:54 p.m., investigators observed CHS arrive in the

area of Nepaug and Waterford Streets and park. Upon arriving, investigators heard, from the audio

transmitter, the CHS make a phone call. That call went to voicemail. At approximately 1:56 p.m.,

the CHS made another call and is heard speaking with the same male voice that was overheard

from the initial call at the secure location. At about this same time, TFO Cutler observed a silver

sedan leave the Target Premises.

       17.     At approximately 1:58 p.m., the Affiant observed a silver Mercedes arrive at the

CHS’s location and park along the driver side. The Affiant then observed the CHS exit his/her



                                                5
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 6 of 23



vehicle and lean into the passenger side window of the Mercedes. After a brief meet, the CHS is

observed returning to his/her vehicle while the silver Mercedes leaves the area. During this time,

TFO Pelletier was able to identify the registration plate number on the silver Mercedes (CT

AU77300).

       18.     At approximately 2:02 p.m., investigators met with the CHS at a secure meeting

location where the CHS handed the Affiant one knotted clear piece of plastic containing

approximately 100 white wax paper sleeves, each containing a white powdery substance, and the

recording and transmitting devices. Investigators also searched the CHS’s vehicle and person for

any illegal contraband, with negative results. A drug test on a small portion of the white powdery

substance had a positive reaction for the presence of fentanyl.

       19.     CHS told investigators that s/he arrived in the area of Nepaug Street and parked.

CHS then called DONES and informed him that s/he was there. DONES told the CHS that he

would be there in a minute. A short time later, CHS observed a silver Mercedes arrive and park

alongside the CHS’s vehicle. DONES lowered the passenger side window and the CHS recognized

the operator to be DONES. CHS then exited his/her vehicle and leaned into the passenger side

window of the Mercedes. DONES handed the CHS the fentanyl in exchange for the FBI evidence

funds. Once the transaction was complete and DONES left the area.

                     Controlled Narcotics Purchase on January 23, 2020

       20.     On January 23, 2020, at approximately 4:56 p.m., investigators met with the CHS

at a secure meeting location for the purpose of having the CHS purchase narcotics from DONES.

The CHS was searched and not found to be in possession of any illegal contraband. The CHS

informed investigators that s/he had been in contact with DONES prior to meeting with

investigators, which was done through text message. The CHS told DONES that s/he needed a



                                                 6
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 7 of 23



“stack” (100 bags of heroin/fentanyl) and that s/he was on the way to Hartford. During those text

messages, DONES instructed the CHS to go to the same spot (Nepaug and Waterford Streets).

       21.     At the secure location, the Affiant provided CHS with $250 in FBI evidence funds,

along with recording devices (audio/video) and an audio and GPS transmitting device. Shortly

after, while followed by investigators, the CHS left the secure location and arrived in the area of

Nepaug and Waterford Streets at approximately 5:04 p.m.

       22.     At approximately 5:05 p.m., investigators heard the CHS, from audio transmitter,

speaking with DONES on his/her cell phone. During that conversation, DONES questioned the

CHS about his connection in New Haven. The CHS had previously told DONES that s/he could

purchase fentanyl in Hartford and sell it in the New Haven area for a large profit. From the audio

transmitter, investigators heard DONES as he called out multiple surveillance vehicles in the area

and tell the CHS that he needs to “protect himself.” The CHS informed DONES that s/he is going

to leave the area and DONES responded that he will call the CHS with a new meeting location.

       23.     At approximately 5:21 p.m., investigators heard, from the audio transmitter, an

incoming phone call to the CHS. The CHS is heard speaking with DONES, who informed the CHS

that he was going to “send my boy to see you.” DONES then directed the CHS to the area of New

Britain and Hillside Avenues.

       24.     At approximately 5:27 p.m., the CHS called DONES, which is heard on the audio

transmitter, and informed him that s/he is arriving in the area and to “make sure your boy is there.”

At approximately 5:30 p.m., the CHS arrived in the area of Hillside and New Britain Avenues and

parked. At about the same time, investigators heard a vehicle horn over the audio transmitter and

simultaneously observed the CHS moving via the GPS transmitting device. The CHS then stopped

around the corner, on Sherbrooke Avenue, just west of Hillside Avenue.



                                                 7
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 8 of 23



       25.     At approximately 5:31 p.m., investigators hear, from the audio transmitter, he CHS

talking with a male party. A moment later, the GPS showed that the CHS was on the move.

       26.     At approximately 5:51 p.m., the CHS returned to the secure meeting location and

handed over 85 white wax paper sleeves, each containing a white powdery substance. A portion

of this white powdery substance was later tested using a NARK II kit, testing positive for the

presence of fentanyl. The CHS informed investigators of the following. Upon arriving in the area

of Nepaug and Waterford Streets, the CHS called DONES to inform him that s/he was there.

During the call, DONES questioned the CHS on his/her connection to New Haven and pointed out

vehicles that appeared suspicious. The CHS played along with DONES’ concerns, and moved out

of the area. After giving it some time, the CHS called DONES who instructed the CHS to go to

New Britain and Hillside Avenues and that DONES was going to send “his boy.” When the CHS

arrived at New Britain and Hillside Avenues, s/he called DONES to report s/he was there. A

moment later, the same silver Mercedes pulled alongside his/her vehicle. The Mercedes “beeped”

its horn and began to drive. The CHS followed the Mercedes around the corner to Sherbrooke

Avenue, and parked. The CHS exited his/her vehicle and entered the front driver side of the silver

Mercedes, and immediately recognized the operator as Juan LAUREANO, a.k.a. “Pito.” The CHS

and LAUREANO completed the exchange of the evidence funds for the fentanyl. Prior to exiting

the Mercedes, the CHS asked “Pito” to pass along a message that the CHS wanted to meet with

DONES later that evening.

             Consensual Meeting between CHS and DONES on January 23, 2020

       18.     After the controlled purchase, the CHS informed investigators that s/he felt that it

important to meet with DONES to smooth things over. The CHS believed that if s/he could meet

with DONES, s/he could convince him to trust him/her again. Investigators agreed and planned to



                                                8
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 9 of 23



supervise a meeting later that evening.

       19.     At approximately 7:30 p.m., investigators met with the CHS and provided him/her

with an audio and GPS transmitting device. Shortly after, investigators followed the CHS to New

Britain and Hillside Avenues. At approximately 7:54 p.m., investigators observed the same silver

Mercedes sedan arrive and park in close proximity to the CHS. A male party is observed exiting

the Mercedes and entering the front passenger seat of the CHS’s vehicle. From the audio

transmitter, investigators hear a male voice consistent with DONES instructing the CHS to drive

to Sherbrooke and Hillside Avenues. From the audio transmitter, investigators heard DONES

explain that he observed a black Hyundai SUV follow the CHS and that he had previously seen

this vehicle, making him suspicious of the CHS. DONES explained further that he does not meet

people at his house and that he “even took out the guns I had, I took out.” The CHS explained to

DONES that s/he had an opportunity to make money (buying fentanyl in Hartford and selling it in

New Haven) in an attempt to convince DONES to trust him. The CHS then asked DONES if he

trusted him. DONES responded, “if I didn’t trust you, I would have never came back . . . And I

wouldn’t have never served you that time, and I would have been like that’s a rat, that done.”

DONES continued telling the CHS that “we good,” but that to be more cautious DONES would

meet the CHS at different locations..

                          Controlled Narcotics on January 31, 2020

       20.     At approximately 3:07 p.m., investigators met with the CHS at a secure meeting

location for the purpose of having the CHS purchase narcotics from DONES. The CHS was

searched and not found to be in possession of any illegal contraband. At approximately 3:11 p.m.,

while in the presence of investigators, the CHS called DONES at (860) 913-0689. This phone call

was on “speaker mode” and witnessed by investigators. DONES answered and the CHS told him



                                               9
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 10 of 23



that s/he needed “two stacks” (200 bags of heroin/fentanyl). DONES instructed the CHS that he

needed twenty minutes, because he had to pick up his kids.

       21.     At the secure location, investigators provided the CHS with $500 in FBI evidence

funds (as well as an additional $60 for a previous drug debt), along with recording devices

(audio/video) and an audio and GPS transmitting device. Shortly after, while followed by

investigators, the CHS drove to the area of Grant Street, Hartford, which runs parallel to is the next

street west of Montrose.

       22.     At approximately 4:14 p.m., investigators heard, from the audio transmitter, the

CHS make a phone call. At about the same time, investigators observed LAUREANO exit the

Target Premises and enter the silver Mercedes. DONES followed LAUREANO and entered a

white Jaguar SUV. Both vehicles then left the Target Premises.

       23.     At approximately 4:16 p.m., the CHS is heard, from the audio transmitter, speaking

with a male person. Due to DONES’s acute awareness of surveillance, investigators stayed away

from the immediate area. Shortly after, the CHS made contact with investigators and reported that

the deal was done and was on the way to the secure meeting location.

       24.     Upon returning to the secure meeting location, the CHS handed over approximately

200 white wax paper sleeves, each containing a white powdery substance. A portion of this white

powdery substance was later tested using a NARK II kit, testing positive for the presence of

fentanyl. The CHS informed investigators that LAUREANO arrived in the silver Mercedes, exited

and questioned the CHS about his jacket zipper. It appeared to the CHS that LAUREANO

suspected it was a recording device. After a brief conversation, LAUREANO returned to his

vehicle while the CHS stood outside the Mercedes. DONES then arrived in the white Jaguar SUV

and parked alongside LAURENO’s vehicle. DONES immediately questioned the CHS about



                                                 10
          Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 11 of 23



his/her watch, making the CHS believe that DONES thought it was a recording device. The CHS

completed the transaction with LAUREANO and left the area.

                     Controlled Narcotics Purchase on February 12, 2020

          25.   On February 12, 2020, investigators met with the CHS at a secure meeting location

for the purpose of having the CHS purchase narcotics from DONES. The CHS was searched and

not found to be in possession of any illegal contraband. At approximately 4:47 p.m., while in the

presence of investigators, the CHS called DONES at (860) 913-0689. This phone call was on

“speaker mode” and witnessed by investigators. DONES answered and the CHS told DONES that

s/he needed a “stack” (100 bags of heroin/fentanyl). DONES instructed the CHS to go to Grant

Street.

          26.   At the secure location, investigators provided CHS with $250 in FBI evidence

funds, along with recording devices (audio/video) as well as an audio and GPS transmitting device.

At approximately 4:49 p.m., the CHS left the secure location in his/her vehicle, while followed by

investigators, drove to Grant Street and parked. At approximately 4:54 p.m., the CHS is heard,

from the audio transmitter, calling DONES and DONES telling the CHS that he will be right there.

          27.   At approximately 4:45 p.m., SA Medina observed DONES exit the Target

Premises and enter the front passenger seat of the same silver Mercedes parked out front.

Approximately one minute later, SA Medina observed DONES exit the silver Mercedes and point

in the direction of Grant Street. DONES is observed walking back towards the Target Premises

and the silver Mercedes is observed driving south on Montrose Street.

          28.   At approximately 4:58 p.m., investigators heard the CHS speaking, from the audio

transmitter, with a male party. From previous interactions, the voice was consistent with

LAUREANO. Approximately one minute later, the GPS showed the CHS leaving Grant Street.



                                               11
          Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 12 of 23



          29.   At approximately 4:59 p.m., SA Medina observed the silver Mercedes arrive back

at the Target Premises and park. Upon its return, DONES is observed leaving the front porch of

the Target Premises and walking to the silver Mercedes. DONES entered the front passenger

seat and the Mercedes drove north on Montrose.

          30.   Investigators meet with the CHS at the secure meeting location where the CHS

handed over approximately 98 white wax paper sleeves, each containing a white powdery

substance. A portion of this white powdery substance was later tested using a NARK II kit, testing

positive for the presence of fentanyl. The CHS informed investigators that s/he arrived on Grant

Street and called DONES. DONES informed the CHS that he would be there shortly. Shortly after,

LAUREANO arrived in his silver Mercedes. The CHS then gave LAUREANO the investigative

funds in exchange for the fentanyl. After the transaction, they both parted ways.

                          Controlled Narcotics on February 20, 2020

          31.   On February 20, 2020, investigators met with the CHS at a secure meeting location

for the purpose of having the CHS purchase narcotics from DONES. The CHS was searched and

not found to be in possession of any illegal contraband. The CHS informed investigators that prior

to arriving s/he had contacted DONES and told him he needed a “stack” (100 bags of

heroin/fentanyl). At approximately 6:16 p.m., while in the presence of investigators, the CHS

called DONES at (860) 913-0689. This phone call was on “speaker mode” and witnessed by

investigators. DONES answered the phone and the CHS reported that s/he was in the area. DONES

instructed the CHS to go to the “same spot” (Grant Street). At approximately 6:18 p.m., CHS left

the secure location in his/her vehicle, and followed by investigators to Grant Street where s/he

parked.

          32.   At approximately 6:23 p.m., investigators heard, from the audio transmitter, the



                                                12
       Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 13 of 23



CHS call DONES. The CHS told DONES that s/he observed a possible police vehicle upon

arriving on Grant Street. DONES replied that he will call the CHS in a minute. At approximately

6:27 p.m., investigators heard, from the audio transmitter, the CHS answer a call from DONES

who instructed the CHS to go to a new meeting location. The GPS showed the CHS moved to the

area of Montrose and Sprague Streets.

       33.    At approximately 6:34 p.m., investigators heard, from the audio transmitting

device, the CHS speaking with DONES in person. Seconds later, the conversation is over and the

GPS transmitting device showed the CHS moving. Shortly after, investigators observed a blue

SUV arrive at 17 Montrose Street.

       34.    At approximately 6:38 p.m., investigators met the CHS at the secure meeting

location where the CHS handed over approximately 100 white wax paper sleeves, each containing

a white powdery substance. A portion of this white powdery substance was later tested using a

NARK II kit, testing positive for the presence of fentanyl. The CHS informed investigators that

upon arriving on Grant Street, s/he called to DONES and told him that s/he observed a police

vehicle in the area. DONES stated that he would call back in a minute. DONES then called and

informed the CHS to take a left and then another left. The CHS did so, and moments later, a mid-

sized blue SUV arrived and pulled alongside the CHS’s vehicle. The CHS recognized the front

passenger to be DONES, but it was too dark for the CHS to identify the operator. The CHS handed

DONES the FBI investigative funds, in exchange for the fentanyl.

                      Controlled Narcotics Purchase on March 5, 2020

       35.    On March 5, 2020, investigators met with the CHS at a secure meeting location for

the purpose of having the CHS purchase narcotics from DONES. The CHS was searched and not

found to be in possession of any illegal contraband. Prior to meeting with the CHS, surveillance



                                              13
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 14 of 23



was established at the Target Premises. During this time, investigators observed several

individuals in the front yard of the Target Premises, to include DONES, who was wearing a black

hooded sweatshirt.

       36.     At approximately 5:53 p.m., while in the presence of investigators, the CHS called

DONES at (860) 913-0689. This phone call was on “speaker mode” and witnessed by

investigators. DONES answered and the CHS told DONES that s/he needed “two pancakes” (200

bags of heroin/fentanyl). DONES told the CHS he needed 15 minutes. While still at the secure

location, the CHS called DONES again, but the call went to voicemail. At approximately 6:14

p.m., the CHS made a third call to DONES. DONES informed the CHS that he observed the police

in the area. The CHS told DONES that s/he would drive around the area to ensure he was not being

followed and that s/he will go to the “same spot.”

       37.     At the secure location, investigators provided CHS with $500 in FBI evidence

funds, along with recording devices (audio/video) as well as an audio and GPS transmitting device.

At approximately 6:18 p.m., CHS left the secure location in his/her vehicle, while followed by

investigators to the area of Grant and Stafford Streets, where the CHS parked. At approximately

6:24 p.m., investigators heard, from the audio transmitter, the CHS call DONES and DONES tell

him/her that he will be right there.

       38.     During this time, the affiant established surveillance of the Target Premises. The

affiant observed a vehicle arrive and park directly across the street from the Target Premises. No

one was observed exiting this vehicle. At approximately 6:30 p.m., the affiant observed DONES’

white Jaguar SUV arrive and park in the driveway of the Target Premises. An individual dressed

primarily in all dark clothing exited the vehicle and walked towards the front entrance of the

Target Premises. At approximately 6:34 p.m., the affiant observed the same individual exit the



                                                14
       Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 15 of 23



Target Premises and walk across the street to where the other vehicle was parked. Investigators

then drove by this location and confirmed the vehicle parked across the street from the Target

Premises was LAUREANO’s silver Mercedes. Investigators then observed that the male dressed

in dark clothing meeting with the operator of the silver Mercedes. The Affiant then observed the

dark-clothed person walk away from the silver Mercedes to the Target Premises, as the silver

Mercedes did a U-turn and traveled south on Montrose Street.

       39.     At approximately 6:36 p.m., investigators observed the silver Mercedes pull up next

to the CHS’s vehicles on Grant Street. From the audio transmitter, investigators heard the CHS

speaking with a male voice consistent with LAUREANO. After a brief conversation, the CHS

departed the area and drove to the secure meeting location. At approximately 6:38 p.m., the Affiant

observed the silver Mercedes arrive and park across street from the Target Premises. The Affiant

then drove by the Target Premises and observed the dark-clothed individual standing on the curb

of the Target Premises was DONES.

       40.     Tt the secure meeting location, the CHS handed the Affiant approximately 200

white wax paper sleeves, each containing a white powdery substance. A portion of this white

powdery substance was later tested using a NARK II kit, testing positive for the presence of

fentanyl. The CHS informed the Affiant that s/he went to Grant Street as agreed. Upon arriving,

the CHS called DONES and DONES stated that he would be there shortly. A couple minutes later,

the silver Mercedes arrived and parked next to his/her vehicle. The CHS handed LAUREANO the

FBI investigative funds in exchange for the fentanyl.

                                   Post March 5, 2020 Events

       41.     On March 17 and 18, the CHS received multiple text messages from DONES that

indicated that DONES believed that CHS was cooperating with law enforcement. Investigators



                                                15
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 16 of 23



confirmed that the phone number sending the text messages was the known phone number of

DONES. DONES’ phone transmitted the following text messages:

                    x   I know about ur friend from New Haven I knew it u piss of shiet

                    x   I don’t have to explain to you what it is you know what you did

                    x   What boy the police officer

                    x   We good just loose my number

       42.     The CHS responded to the text messages with claims that he did not know or

understand what DONES’ meant, but given DONES’ earlier suspicions, investigators concluded

that the CHS could no longer safely be used to communicate with or cooperate against DONES.

On March 16, 2020, investigators met with the CHS in a plaza on Franklin Street to pay him/her

for his proactive cooperation. The CHS believes that someone saw the covert meeting and reported

it to DONES.

       43.     Even though the last controlled narcotics purchase from DONES and LAUREANO

occurred on March 5, 2020, there is still probable cause to believe that fruits, instrumentalities and

evidence will be found at the Target Premises. As described herein, DONES was suspicious of

the CHS after the first controlled buy, but continued to sell him fentanyl. While DONES limited

his direct interaction with the CHS, DONES continued to communicate directly with CHS even

though he tasked LAUREANO to make most of the drug deliveries. In the January 23 transaction,

DONES told CHS that he was sending “his boy” to complete the deal. In the January 31

transaction, LAUREANO traveled directly from the Target Premises to the deal with the CHS.

In the February 12 transaction, DONES met with LAUREANO outside the Target Premises

immediately before LAUREANO met the CHS to complete the transaction. In the February 20

transaction, DONES delivered the fentanyl to CHS, though he came in an unknown vehicle. In


                                                 16
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 17 of 23



the March 5 transaction, DONES again met LAUREANO outside the Target Premises before

LAUREANO made the delivery.

       44.     DONES statements to the CHS on January 23, 2020 that he does not meet people

(customers) at the house suggests that DONES’ may believe his drug operation and any contraband

stored at his residence are safe because DONES has not negotiated drug deals at the Target

Premises. DONES’ statement that he removed his guns is not likely true because there would be

no need to tell that to the CHS.

       45.     DONES continues to reside at the Target Premises. On March 25 and 26,

investigators on multiple occasions drove past the Target Premises.           On each occasion,

investigators observed both of DONES’ vehicles (white Jaguar SUV and red Mercedes) parked in

front. Throughout the investigation, the only location that DONES appeared to be using to store,

process, or package fentanyl was the Target Premises. Even if DONES has moved his guns and

contraband from the residence, there is still probable cause to believe that other evidence of his

criminal conduct is at the Target Premises. For example, there is probable cause to believe that

DONES would have at the Target Premises: wireless phones used to facilitate his drug trafficking

operation (to include the phone DONES used to communicate with the CHS), sales receipts and

other records reflecting the expenditure of drug proceeds, currency and money wrappers, records

of bank transactions made to conceal and launder drug trafficking proceeds, and records and other

items or indicia documenting the acquisition of assets such as vehicles and other items of value.

According to the Connecticut Department of Labor neither DONES nor his wife, Wilmary Rosa,

with whom he lives at the Target Premises, have received reported income for the past two years.




                                               17
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 18 of 23



                                       III.    CONCLUSION

        46.     During my tenure as a law enforcement officer, I have investigated and participated

in numerous operations which involved, in part, drug trafficking violations, the flow of the illegal

proceeds obtained from drug trafficking, and related offenses such as violations of firearms laws.

My involvement in these investigations has resulted in the successful prosecution of numerous

individuals and the forfeiture of assets purchased with the proceeds from unlawful drug trafficking,

as well as assets used to facilitate these violations. Search warrants relating to these investigations

have covered vehicles, residences of drug traffickers and their co-conspirators, “stash houses” used

as storage and distribution points for controlled substances, safe deposit boxes, and businesses and

offices used by drug dealers as fronts to legitimize their unlawful drug trafficking.

        47.     Materials searched for and recovered in these locations have included various

controlled substances; drug paraphernalia; books and records reflecting drug sales, the transfer or

transportation of drugs and amounts of monies owed for drugs, records reflecting the names,

addresses, and telephone numbers of co-conspirators, sales receipts and other records reflecting

the expenditure of monies that are proceeds from unlawful drug distribution; currency and money

wrappers; records of bank transactions made to conceal and launder drug trafficking proceeds;

wireless telephones, paging devices, computers and computer disks, answering machines; and

various valuable assets such as real property and automobiles that were purchased with the

proceeds of unlawful drug trafficking. These items obtained by search warrants, constituted

evidence of drug violations, the acquisitions of assets with drug trafficking proceeds, and the use

of the assets to facilitate drug trafficking violations.

        48.     Based on my training, experience, and participation in this and other drug

trafficking investigations, I know that:



                                                   18
Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 19 of 23



        a. drug traffickers often place assets in the names other than their own to
           avoid detection of these assets by law enforcement;

        b. drug traffickers often place assets in the names of businesses and
           corporate entities as nominee title holders in order to avoid detection of
           these assets by law enforcement;

        c. even though these assets are placed in the names of other persons or
           entities, the drug traffickers actually own and continue to use these assets
           and exercise dominion and control over them;

        d. drug traffickers must maintain and have quick access to large amounts of
           United States currency, foreign currency, or other liquid assets in order to
           maintain and finance their ongoing drug business;

        e. drug traffickers maintain in their residences computerized or written
           books, records, receipts, diaries, ledgers, calendars, personal
           telephone/address books, airline tickets, airline schedules and airline
           receipts, cashier’s checks, money orders, telephones with memory
           capabilities, telephone answering machines and telephone answering
           tapes, and other papers relating to the transportation, ordering, sale and
           distribution, of controlled substances and the outstanding debts and
           collections from controlled substances that have been distributed;

        f. drug traffickers commonly provide narcotics on consignment sale to their
           customers, who subsequently pay for the drugs after reselling the drugs.
           Therefore the above mentioned books, records, receipts, notes, ledgers, et
           cetera, will be secured by the drug traffickers within their residences for
           their ready access to them for the purpose of determining drug debts and
           collecting monies derived from the sale of drugs;

        g. drug traffickers commonly conceal contraband, proceeds of drug
           transactions, records of these transactions, and records reflecting names,
           nicknames, addresses and telephone and beeper numbers of drug
           associates within their residences, for ready access and to conceal them
           from law enforcement agencies;

        h. drug traffickers commonly maintain records reflecting names, nicknames,
           addresses, and telephone numbers of both their current and past drug
           associates;

        i. drug traffickers who are aware of an ongoing criminal investigation will
           often destroy an existing format of records reflecting their drug
           transactions. However, it is common for drug traffickers, particularly
           traffickers who provide or receive drugs on a consignment basis, to create



                                     19
Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 20 of 23



           another type of drug record to assist the trafficker in the collection of drug
           debts;

        j. drug traffickers commonly use their homes to store records and/or receipts
           reflecting the collection of drug debts and the distribution of controlled
           substances, as well as records and receipts reflecting the expenditure of
           drug proceeds for personal and business assets;

        k. drug traffickers will commonly conceal within their residences or within
           the curtilage of their residences, quantities of narcotics, large amounts of
           currency, firearms, financial instruments, jewelry, electronic equipment
           and other items of value and proceeds of drug transactions and evidence of
           financial transactions relating to obtaining, transferring, secreting, and
           spending large sums of money derived from drug trafficking;

        l. drug traffickers will attempt to legitimize the profits from illegal drug
           transactions by using domestic banks and their attendant services such as
           safe deposit boxes, securities, cashier=s checks, money drafts, letters of
           credit, brokerage houses, real estate and business fronts;

        m. persons involved in drug trafficking who are aware of a criminal
           investigation into their financial drug activities, will conceal, liquidate,
           and transfer easily movable drug derived assets in order to prevent law
           enforcement agencies from seizing and forfeiting their assets;

        n. drug traffickers often have photographs, slides, or video movies of
           themselves, their co-conspirators and the property and assets purchased
           with drug proceeds. These photographs and video movies are normally in
           the drug traffickers possession or residence;

        o. the State of Connecticut is generally viewed as a consumer state in regards
           to narcotic activity. However, it is common for drug traffickers to travel
           to major distribution centers such as New York to purchase their narcotics
           for distribution. It is known that after purchasing these narcotics, drug
           traffickers will transport these narcotics or cause them to be transported to
           those areas in which they will be distributed to their customers. It is
           known that drug traffickers’ methods include, but are not limited to:
           commercial airlines, private motor vehicles, tractor trailer units, public
           transportation, and motor vehicles with concealed compartments, and
           government and contract mail carriers. It is known that the residences of
           drug traffickers will often contain records of drug related travel. These
           records may include airline ticket receipts, credit card receipts, rental car
           receipts and luggage tags reflecting points of travel;

        p. based on my training and experience, drug traffickers commonly have
           firearms, ammunition and other weapons in their possession, in their cars,

                                      20
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 21 of 23



                       on their person, at their residence including, but not limited to handguns,
                       rifles, shotguns, automatic weapons, knives, ammunition, and magazines.
                       These firearms and weapons are most often kept to protect and secure drug
                       traffickers’ property;

                   q. based on my training, experience and participation in this and other drug
                      trafficking investigations, I know that it is generally a common practice
                      for drug traffickers to store their drug inventory and drug related
                      paraphernalia in their residences, cars or those of trusted associates. This
                      paraphernalia frequently includes scales, funnels, sifters, grinders, plastic
                      bags, heat sealing devices, and dilutant;

                   r. based on my training and experience, drug dealers often create secret
                      locations, commonly called “traps” or “hides” in their automobiles and
                      residences. Often, drug dealers will use these traps or hides to conceal and
                      store narcotics, weapons, money and other items and documents related to
                      their drug trade; and

                   s. based on my training, experience and participation in this and other drug
                      trafficking investigations, I know that drug traffickers often possess,
                      maintain and control other items related to their drug trafficking activities,
                      as described in Attachment A to this affidavit, in their cars, homes,
                      garages and out-buildings.


       49.     On the basis of the foregoing information, there is probable cause to believe that

fruits, instrumentalities and evidence of these crimes will be found at the Target Premises. There

is also probable cause to believe that on the dates alleged herein, in the District of Connecticut,

DONES and LAUREANO possessed with intent to distribute and did distribute fentanyl, in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C) and Title 18, United

States Code, Section 2; and conspired to possess with intent to distribute and distribute fentanyl,

in violation of Title 18, United States Code, Section 846.

       50.     Furthermore, there is probable cause to believe, and I do believe, that within the

Target Premises there will be items that constitute contraband and/or evidence of violations of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), that include, but not limited to:

controlled substances, packaging and paraphernalia, United States currency, money orders and

                                                21
        Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 22 of 23



other financial instruments; books, records, receipts, notes, ledgers, and other papers and

documentation relating to the transportation, receipt, sale and distribution of controlled substances,

and the laundering of drug proceeds; proceeds of drug sales and records of drug transactions;

precious metals, jewelry and other items of value that may constitute proceeds of drug transactions;

evidence of financial transactions relating to obtaining, transferring, secreting or spending of sums

of money made from engaging in narcotics trafficking activities, including bank and financial

records, which include but are not limited to, cancelled checks, check stubs, cashier’s checks,

money orders, statements, wire transfer documents, deposit tickets, deposit receipts, and

withdrawal slips and receipts; contraband, quantities of narcotics, scales, cutting agents and

diluents and drug packaging materials; addresses or telephone numbers in books, papers, and/or

notebooks; cellular telephones, computers, touch-screen tablets (e.g., i-Pads), electronic

organizers, or other electronic devices, which may contain evidence of drug trafficking activities;

firearms, ammunition, magazines and other weapons, which are tools of the drug trade; police

scanners; photographs and videotapes of participants and associates in narcotic trafficking or

money laundering activity and property acquired as a consequence of narcotics trafficking

activities; safes and other secure storage containers and their contents, and safe deposit box keys;

and identification documents, keys evidencing a possessory interest in and records relating to

businesses, residences, other premises, vehicles, storage containers, mail boxes (including P.O.

Boxes) and other assets (described in Attachment A, incorporated herein)

       51.     Because this is an application that pertains to an ongoing criminal investigation,

and because disclosure of the information contained herein as well as disclosure of the warrants

and complaint being requested herein may compromise the investigation and increase the risk of

harm for the law enforcement officers responsible for conducting the arrest and searches, I request



                                                 22
          Case 3:20-mj-00315-TOF Document 1-1 Filed 03/30/20 Page 23 of 23




/s/ TOF
